DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed on 6/22/2022 with respect to independent claims and their respective dependent claims, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the reference of Stockman (US PGPUB 2021/0097547 A1). 

Claim Objections
Claims 1-8, are objected to because of the following informalities:  In claim 1, line 13, “may be” should be removed from claim language. Claims 2-8, are objected based on their dependency on the objected base claim and inherent the same deficiency.  Appropriate correction is required.
Claims 5-6, are further objected to because of the following informalities:  In claim 5, line 4, recites “a predicted purpose” however should recite “the predicted purpose”.  Claim 6, is objected based on its dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.
Claims 10-16, are objected to because of the following informalities:  In claim 10, line 14, “may be” should be removed from claim language. Claims 11-16, are objected based on their dependency on the objected base claim and inherent the same deficiency.  Appropriate correction is required.
Claims 13-14, are further objected to because of the following informalities:  In claim 13, line 4, recites “a predicted purpose” however should recite “the predicted purpose”. Claim 14, is objected based on its dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.
Claims 17-20, are objected to because of the following informalities:  In claim 17, line 13, “may be” should be removed from claim language. Claims 18-20, are objected based on their dependency on the objected base claim and inherent the same deficiency.  Appropriate correction is required.
Claim 19, is further objected to because of the following informalities:  In claim 19, line 4, recites “a predicted purpose” however should recite “the predicted purpose”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir (US PGPUB 2015/0319411 A1) and further in view of Stockman (US PGPUB 2021/0097547 A1).

As per claim 1, Kasmir discloses a computer-implemented method, comprising: 
receiving an input associated with an arrival of an entity (Kasmir, paragraphs 14, 88 and 450, Fingerprint and video); 
performing a classification on the input to determine a purpose of the arrival of the entity (Kasmir, paragraph 450, discloses “the fingerprint is compared against a database of fingerprints to identify the visitor and/or to classify the visitor”); and 
based on a determined classification of the purpose of the arrival of the entity, invoking an action (Kasmir, paragraph 450, discloses “Visitors in a welcome class (e.g., family, a person with permission to enter) can cause a door to open (e.g., the security system can unlock the door)”).
Although Kasmir discloses wherein a prediction is performed based on visual information of the entity to classify a predicted purpose (Kasmir, paragraphs 665 and 673) however Kasmir does not explicitly disclose providing an access code to an entity in advance; (classify) by use of a convolutional neural network (CNN) that converts the visual information into feature vectors, wherein the feature vectors are categorized and referenced to predict the purpose of the arrival of the entity;
invoking an action without interaction with the entity, wherein the action comprises at least an authentication comprising converting a server image provided by a service provider into a feature vector, and comparing a feature vector of the entity based on distance to identify a server, wherein training may be performed with a triplet loss such that images of a common server will have a smallest feature distance.
Stockman discloses providing an access code to an entity in advance (Stockman, paragraph 179, discloses For example, the user 1316 may be identified by showing their face to a facial recognition system, by presenting a token carrying authentication credentials, providing a fingerprint, scanning a barcode or other type of unique identifier upon entering the facility, and so forth. Identity of the user 1316 may be determined before, during, or after entry to the facility 1302.); (classify) by use of a convolutional neural network (CNN) that converts the visual information into feature vectors (Stockman, paragraph 123, discloses “one or more convolution neural networks (CNNs), recursive neural networks, and/or any other artificial networks, that are trained to analyze image data 658 received as input, and extract, determine, identify, generate, etc., palm-feature data 912 representing a palm of the user…..”), wherein the feature vectors are categorized and referenced to predict the purpose of the arrival of the entity (Stockman, paragraph 123);
invoking an action without interaction with the entity (Stockman, paragraphs 28, 123 and 179), wherein the action comprises at least an authentication comprising converting a server image provided by a service provider into a feature vector (Stockman, paragraphs 123 and 179), and comparing a feature vector of the entity based on distance to identify a server (Stockman, paragraph 123, discloses “Once in the metric space, extracted feature data may be compared, or matched, by computing a distance between the extracted feature data and feature data stored in the enrollment database 914. For instance, when feature data is extracted from the image data 658 into palm-feature data 912 by the trained model(s) 920, the extracted palm-feature data 912 may then be compared to stored data in the enrollment database 914 to identify a user profile for the user represented in the input image data 658….”), wherein training may be performed with a triplet loss such that images of a common server will have a smallest feature distance (Stockman, paragraph 123, discloses triplet loss and further discloses “For instance, the extracted palm-feature data 912 may comprise a vector that is compared with stored vectors in the enrollment database 914 to identify which stored vectors have the smallest “distance” between the extracted feature data. The smaller the distance, the closer the strength of correspondence between the extracted feature data and the stored feature data representing users that are enrolled for use of the user-recognition system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kasmir teachings by utilizing CNN to classify/authenticate visitor, as taught by Stockman.
The motivation would be to provide a user-recognition device to allow the user-recognition system to automatically recognize the user (paragraph 28), as taught by Stockman.

As per claim 2, Kasmir in view of Stockman further discloses the computer-implemented method of claim 1, wherein, the entity comprises at least one of an object and a visitor (Kasmir, paragraph 450, visitor), and the arrival comprises the at least one of the object and the visitor arriving in a vicinity of a building (Kasmir, paragraphs 69, 78, 334, and 450, building).

As per claim 3, Kasmir in view of Stockman further discloses the computer-implemented method of claim 2, wherein the building comprises one or more of a residence, an office building, a retail location, a manufacturing facility or a transportation hub (Kasmir, paragraphs 90, 101 and 450).

As per claim 4, Kasmir in view of Stockman further discloses the computer-implemented method of claim 1, wherein the receiving comprises a sensor sensing a presence of the entity with a sensing range to obtain locational information associated with the entity and sensed image information (Kasmir, paragraphs 76 and 78), and a code reader that senses information associated with a code on an object (Kasmir, paragraph 450, fingerprint).

As per claim 5, Kasmir in view of Stockman further discloses the computer-implemented method of claim 1, wherein the performing the prediction comprising receiving as the input visual information of the entity captured by a sensor (Kasmir, paragraph 627 and 673), 
Wherein the feature vectors are categorized with a classifier in an end-to- end fashion (Stockman, paragraphs 26 and 123), to generate an output including a predicted purpose of the arrival of the entity (Stockman, paragraph 123).

As per claim 6, Kasmir in view of Stockman further discloses the computer-implemented method of claim 5, wherein the predicted purpose comprises one or more of a common visit, a utility service, a package delivery service, a resident of a location of the arrival, and a blacklisted entity (Kasmir, paragraphs 450 and 615).

As per claim 7, Kasmir in view of Stockman further discloses the computer-implemented method of claim 1, wherein the invoking the action comprises generating the action based on the prediction by application of rules and settings associated with one or more customized preferences of a resident at a location of the arrival (Kasmir, paragraph 670).

As per claim 8, Kasmir in view of Stockman further discloses the computer-implemented method of claim 1, wherein the action comprises one or more of authentication, monitoring, granting access, denying access, extracting information from the entity, notifying a resident of a location of the arrival (Kasmir, paragraph 450), and receiving and/or transmitting information with the entity (Kasmir, paragraphs 450 and 670).

As per claim 10, Kasmir discloses a non-transitory computer readable medium including instructions executable on a processor (Kasmir, paragraphs 13 and 552), the instructions comprising: 
For rest of limitations please see the analysis of claim 1.

As per claim 11, Kasmir in view of Stockman further discloses the non-transitory computer readable medium of claim 10, wherein, the entity comprises at least one of an object and a visitor, and the arrival comprises the at least one of the object and the visitor arriving in a vicinity of a building that comprises one or more of a residence, an office building, a retail location, a manufacturing facility or a transportation hub (Kasmir, paragraphs 69, 78, 334, and 450, building).

As per claim 12, please see the analysis of claim 4.

As per claim 13, please see the analysis of claim 5.

As per claim 14, please see the analysis of claim 6.

As per claim 15, please see the analysis of claim 7.

As per claim 16, Kasmir in view of Stockman further discloses the non-transitory computer readable medium of claim 10, wherein the action comprises one or more of authentication, monitoring, granting access, denying access, extracting information from the entity, notifying a resident of a location of the arrival, and receiving and/or transmitting information with the entity (Kasmir, paragraphs 450 and 670). 

As per claim 17, Kasmir discloses a system, comprising: 
a sensor (Kasmir, paragraph 14, camera) that receives an input associated with an arrival of an entity (Kasmir, paragraphs 14, 88 and 450, Fingerprint and video); 
a processor (Kasmir, Fig. 1:202, and Fig. 43) that performs a classification on the input to determine a purpose of the arrival of the entity (Kasmir, paragraph 450, discloses “the fingerprint is compared against a database of fingerprints to identify the visitor and/or to classify the visitor”); and 
based on a determined classification of the purpose of the arrival of the entity, the processor invoking an action executed by a device (Kasmir, paragraph 450, discloses “Visitors in a welcome class (e.g., family, a person with permission to enter) can cause a door to open (e.g., the security system can unlock the door)”).
Although Kasmir discloses wherein a prediction is performed based on visual information of the entity to classify a predicted purpose (Kasmir, paragraphs 665 and 673) however Kasmir does not explicitly disclose a processor that provides an access code to an entity in advance; (classify) by use of a convolutional neural network (CNN) that converts the visual information into feature vectors, wherein the feature vectors are categorized and referenced to predict the purpose of the arrival of the entity; the processor invoking an action without interaction with the entity executed by a device, wherein the action comprises at least an authentication comprising converting a server image provided by a service provider into a feature vector, and comparing a feature vector of the entity based on distance to identify a server, wherein training may be performed with a triplet loss such that images of a common server will have a smallest feature distance.
Stockman discloses a processor that provides an access code to an entity in advance (Stockman, paragraph 179); (classify) by use of a convolutional neural network (CNN) that converts the visual information into feature vectors (Stockman, paragraph 123, discloses “one or more convolution neural networks (CNNs), recursive neural networks, and/or any other artificial networks, that are trained to analyze image data 658 received as input, and extract, determine, identify, generate, etc., palm-feature data 912 representing a palm of the user…..”), wherein the feature vectors are categorized and referenced to predict the purpose of the arrival of the entity (Stockman, paragraph 123);
the processor invoking an action without interaction with the entity executed by a device (Stockman, paragraphs 28, 123 and 179), wherein the action comprises at least an authentication comprising converting a server image provided by a service provider into a feature vector (Stockman, paragraphs 123 and 179), and comparing a feature vector of the entity based on distance to identify a server (Stockman, paragraph 123, discloses “Once in the metric space, extracted feature data may be compared, or matched, by computing a distance between the extracted feature data and feature data stored in the enrollment database 914. For instance, when feature data is extracted from the image data 658 into palm-feature data 912 by the trained model(s) 920, the extracted palm-feature data 912 may then be compared to stored data in the enrollment database 914 to identify a user profile for the user represented in the input image data 658….”), wherein training may be performed with a triplet loss such that images of a common server will have a smallest feature distance (Stockman, paragraph 123, discloses triplet loss and further discloses “For instance, the extracted palm-feature data 912 may comprise a vector that is compared with stored vectors in the enrollment database 914 to identify which stored vectors have the smallest “distance” between the extracted feature data. The smaller the distance, the closer the strength of correspondence between the extracted feature data and the stored feature data representing users that are enrolled for use of the user-recognition system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kasmir teachings by utilizing CNN to classify/authenticate visitor, as taught by Stockman.
The motivation would be to provide a user-recognition device to allow the user-recognition system to automatically recognize the user (paragraph 28), as taught by Stockman.

As per claim 18, Kasmir in view of Stockman further discloses the system of claim 17, wherein the sensor a presence of the entity with a sensing range to obtain locational information associated with the entity and sensed image information (Kasmir, paragraphs 627 and 637), and further senses information associated with a code on an object (Kasmir, paragraphs 664 and 665).

As per claim 19, please see the analysis of claim 5.

As per claim 20, Kasmir in view of Stockman further discloses the system of claim 17, wherein the invoking the action comprises generating the action based on the prediction by application of rules (Kasmir, paragraph 670) and settings associated with one or more customized preferences of a resident at a location of the arrival (Kasmir, paragraph 670), wherein the action comprises one or more of authentication, monitoring, granting access, denying access, extracting information from the entity, notifying a resident of a location of the arrival, and receiving and/or transmitting information with the entity (Kasmir, paragraphs 450 and 670)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED HAIDER/Primary Examiner, Art Unit 2633